DISMISS; and Opinion Filed September 3, 2014.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00935-CV


              IN THE INTEREST OF R.W.W., JR. AND J.R.W., CHILDREN


                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-94-11979

                            MEMORANDUM OPINION
                          Before Justices Fillmore, Evans, and Lewis
                                 Opinion by Justice Fillmore

       Appellant has filed a motion to dismiss the appeal indicating she is “not presently able to

afford the costs” of appeal.    Appellant has not met the requirements of rule of appellate

procedure 20.1 for establishing indigence.     TEX. R. APP. P. 20.1. Accordingly, we grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE
140935F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF R.W.W., JR. AND                  On Appeal from the 256th Judicial District
J.R.W., CHILDREN                                    Court, Dallas County, Texas
                                                    Trial Court Cause No. DF-94-11979.
No. 05-14-00935-CV                                  Opinion delivered by Justice Fillmore.
                                                    Justices Evans and Lewis participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Rainey Washington recover his costs, if any, of this appeal
from appellant Tanisha Simon.


Judgment entered this 3rd day of September, 2014.




                                             –2–